TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00231-CV



                                          J. T., Appellant

                                                  v.

                    Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
        NO. C2012-0351D, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant J.T. appeals from the district court’s order terminating his parental rights

to his infant daughter, A.T. J.T.’s court-appointed counsel has filed a motion to withdraw and an

Anders brief, concluding that the appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

appeal from termination of parental rights). Counsel’s brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds for appeal. See Anders, 386 U.S. at 744; Taylor, 160 S.W.3d at 646-47. J.T. was provided

with a copy of counsel’s brief and was advised of his right to examine the appellate record and to file

a pro se brief. In response, J.T. has filed a pro se brief, challenging the sufficiency of the evidence

supporting the district court’s findings on the grounds for termination.
                In its termination decree, the district court found by clear and convincing evidence

that termination of J.T.’s parental rights was in the best interest of the child and that J.T. had:

(1) knowingly placed or knowingly allowed the child to remain in conditions or surroundings which

endanger the physical or emotional well-being of the child; (2) engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the physical or emotional

well-being of the child; (3) constructively abandoned the child; (4) failed to comply with the

provisions of a court order that specifically established the actions necessary for the parent to obtain

the return of the child; and (5) knowingly engaged in criminal conduct that has resulted in the

parent’s conviction of an offense and confinement or imprisonment and inability to care for the child

for not less than two years from the date of filing the petition. See Tex. Fam. Code § 161.001(1)(D),

(E), (N), (O), (Q), (2). In the same decree, the district court also ordered the termination of the

parental rights of A.T.’s biological mother, Ashley Medellin.1

                The case was tried before the bench, which heard evidence tending to show that J.T.

had a history of drug use, criminal conduct, and other behavior that endangered A.T.’s physical and

emotional well-being. Susan Landrum, the caseworker with Child Protective Services (CPS) who

had investigated the case, testified that J.T. had admitted to law enforcement officers that he had

used drugs while the case was ongoing. Additionally, according to Landrum, J.T. had an extensive

criminal history dating back to when he was a juvenile, which included arrests for burglary of a

habitation in 2003, unlawfully carrying a weapon in 2004, burglary of a vehicle in 2005, theft of




        1
          Medellin did not personally appear at the termination trial, nor has she filed a notice of
appeal from the termination order.

                                                   2
property in 2006, criminal mischief in 2007, intoxication assault with a vehicle in 2008,2

unauthorized use of a vehicle in 2011, and arson of a vehicle in 2012. The arson offense had resulted

in a felony conviction and an eight-year prison sentence, which J.T. is currently serving.

               A.T. was born in March 2012. According to Landrum, the Department took custody

of A.T. “shortly after the birth” of the child because of the risk that the Department believed the

biological parents posed to the child.3 Specifically with regard to J.T., the Department had “concerns

that he continued to be using meth and marihuana which he had admitted to using during

the investigation related to [N.H., Medellin’s other child].” Additionally, Landrum testified, J.T. had

“both a long criminal history as well as a previous CPS history regarding his first child,4 so that

history along with—combined with the fact that he was not in touch with us gave the Department

a great deal of concern about [A.T.’s] safety.”




       2
           J.T.’s intoxication-assault offense had occurred while he was being investigated for
allegedly abusing and neglecting a different child of his, a son, who was three months old at the
time of the offense. During this investigation, the infant had been placed temporarily in the care
of the child’s paternal grandmother. While intoxicated, J.T. had retrieved his son from the child’s
grandmother, driven off with the infant in a motor vehicle, and had a collision.
       3
          The evidence tended to show that both Medellin and J.T. had a history of drug use. While
Medellin was pregnant with A.T., she was under investigation by the Department for the neglect of
another child in her care, N.H. Landrum was also the caseworker in the investigation involving
N.H., which ultimately resulted in the termination of Medellin’s parental rights to that child. During
that investigation, Landrum testified, Medellin and J.T. had lived together with N.H. in a house that
Landrum characterized as “filthy,” with “marihuana out in the open in practically every room within
reach of a toddler,” “rotting food,” and a bathroom “overflowing with feces and urine.” Medellin
and J.T. had been evicted from this house prior to A.T.’s birth.
       4
         J.T.’s first child had been in J.T.’s motor vehicle while J.T. was driving intoxicated.
Although J.T.’s parental rights to this child were not terminated, according to Landrum, the
Department had found “reason to believe” that J.T. had abused or neglected the child.

                                                  3
                After the Department first took custody of A.T., the district court held an adversary

hearing in April 2012, which J.T. had attended. However, after that, the Department did not have

any further contact with J.T. until late August 2012, when he wrote a letter to the Department from

the Comal County Jail “requesting involvement in the case.” The Department eventually prepared

a service plan by which J.T. might obtain eventual reunification with A.T. The plan, which took into

account J.T.’s incarceration status, required him, among other things, to “attend and participate in

all education programs provided by the Texas Department of Corrections or the county jail while he

was incarcerated.” According to Landrum, J.T. did not comply with the plan. Specifically, Landrum

explained, J.T.’s “lack of contact or interest in his child for the first five months that his child was

in our custody [indicates] a significant lack of overall compliance.” Additionally, Landrum testified,

J.T. was unable to comply because of the lack of parenting-education resources available at the

Comal County Jail. However, Landrum believed that if J.T. had kept in touch with the Department

in the five months following the adversary hearing, he would have been able to “work the service

plan” prior to his incarceration. Landrum agreed with the Department’s characterization of J.T.’s

behavior as having “abandoned [J.T.] into the care of the Department,” and she believed that J.T.

was in “complete . . . denial that he has a responsibility for the child being in the situation that she

is in today.”

                Landrum further testified that J.T. has demonstrated an inability to provide a safe

environment for the child. Landrum based her assessment on J.T.’s “failure to inquire about his

child for that five month period of time and that he cannot care for the child at this point because

he is incarcerated currently and has been and will be for some time.” The assessment was also based



                                                   4
on J.T.’s “pattern of arrest and release from jail,” which, Landrum believed, demonstrated instability

and an inability to provide a safe environment for the child. For these and other reasons, Landrum

believed that termination of J.T.’s parental rights was in the best interest of the child. Landrum

explained that A.T. had been placed with the child’s maternal great aunt and great uncle, who are

in their thirties, and that the child is “very well-bonded with them.” If termination were to occur,

Landrum added, the great aunt and great uncle would be willing to adopt the child.

               J.T. also testified. J.T. denied using drugs during the pendency of this case but

admitted that he had used methamphetamines in the past. J.T. also admitted to writing a letter in

which he had claimed that he was “on the run from the law” and that he and Medellin “were both

on drugs” while the case was ongoing.5 J.T. also disclaimed responsibility for the arson offense for

which he had been convicted—notwithstanding the fact that he had pleaded guilty to the offense.

Instead, J.T. claimed, his brother was to blame.

               J.T.’s mother, Christine Perdue, who was seeking to be named A.T.’s possessory

conservator while her son was incarcerated, also testified. Perdue admitted that J.T. had a drug

problem “in the past” and believed that this drug problem had contributed to his criminal behavior.

She also admitted that all three of her sons have had drug problems and have ended up incarcerated.

               The final witness to testify at the termination hearing was Lauren Townsend, the

Court Appointed Special Advocate (CASA) supervisor in the case. Townsend testified that A.T. was




       5
           The period of time in which J.T. was “on the run from the law” corresponded to the five-
month period when he was not in contact with the Department. According to the evidence presented,
during this time, J.T. was living with Medellin in Dallas and had an open, active warrant for his
arrest relating to the arson offense.

                                                   5
“doing really well” in her current placement and that, in her view, it was in the child’s best interest

to have the rights of her biological parents terminated to clear the way for the current placement to

adopt the child.

               Having reviewed the record, counsel’s brief, and J.T.’s pro se brief, we agree that

the appeal is frivolous, including the issue that J.T. raises in his pro se brief regarding the

sufficiency of the evidence. We find nothing in the record that might arguably support the appeal.

See Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47. We affirm the district court’s order

of termination and grant counsel’s motion to withdraw.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: August 15, 2013




                                                  6